Case 3:17-bk-01227   Doc 75   Filed 04/08/20 Entered 04/08/20 12:03:15   Desc Main
                              Document     Page 1 of 5
Case 3:17-bk-01227   Doc 75   Filed 04/08/20 Entered 04/08/20 12:03:15   Desc Main
                              Document     Page 2 of 5
Case 3:17-bk-01227   Doc 75   Filed 04/08/20 Entered 04/08/20 12:03:15   Desc Main
                              Document     Page 3 of 5
Case 3:17-bk-01227   Doc 75   Filed 04/08/20 Entered 04/08/20 12:03:15   Desc Main
                              Document     Page 4 of 5
                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 In Re:                                            Case No. 3:17-bk-01227

 Sarah E Scott                                     Chapter 13

 Debtor.                                           Judge Randal S Mashburn

                                  CERTIFICATE OF SERVICE

I certify that on April 8, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          John Michael Combs, Debtor’s Counsel
          bk@jmichaelcombs.com

          Henry Edward Hildebrand, III, Chapter 13 Trustee
          hhecf@ch13nsh.com

          Office of the United States Trustee
          ustpregion08.na.ecf@usdoj.gov

I further certify that on April 8, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Sarah E Scott, Debtor
          160 Harris Lane
          Gallatin, TN 37066

 Dated: April 8, 2020                              /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com




Case 3:17-bk-01227         Doc 75    Filed 04/08/20 Entered 04/08/20 12:03:15           Desc Main
                                     Document     Page 5 of 5
